Citation Nr: 1303420	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left foot strain.  

2.  Entitlement to a disability rating in excess of 20 percent for a right foot strain.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in February 2009, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In an August 2012 rating decision, the Veteran was awarded separate 20 percent disability ratings for his service-connected disabilities of the bilateral feet, effective May 7, 2005.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these issues remain in appellate status.  


FINDINGS OF FACT

1.  The Veteran's strain of the right foot results in no more than moderately severe impairment.  

2.  The Veteran's strain of the left foot results in no more than moderately severe impairment.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a right foot strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2012).

2.  The criteria for a disability rating in excess of 20 percent for a right foot strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2005 and April 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the April 2009 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in April 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

The Veteran seeks increased ratings for his disabilities of the bilateral feet.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities have not significantly changed and uniform evaluations are warranted..  

The Veteran's bilateral foot disorders are rated under Diagnostic Code 5099-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5284, for other foot injuries, provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Upon receipt of the Veteran's claim, he was afforded a medical examination in May 2005.  He gave a history of general joint pain with onset during service.  His joint pain included pain of the feet and ankles bilaterally.  Physical examination indicated active range of motion of 5 degrees extension and 35 degrees flexion bilaterally.  X-rays of the feet were negative for arthritic changes.  

Another medical examination was afforded the Veteran by VA in April 2010.  He reported bilateral foot pain, with intensity of 2-9/10.  His pain was worse in the mornings, and with prolonged sitting, standing, or walking.  The Veteran also reported weakness, stiffness, swelling, and fatigability bilaterally.  He denied using any medication for his pain.  He also did not use any type of cane, brace, or corrective shoe for his bilateral foot disorder.  He had previously tried shoe inserts, but stated these were not helpful.  He reported he could walk up to 2 miles.  On physical examination, his right and left feet displayed flexible pes planus, with normal shape when not weight-bearing.  No hallux valgus deformity or visible bunion formation was evident, and the toes were straight and unremarkable.  His feet were also without edema or instability.  Movement of the great toe triggered cramping of the left foot.  Bilaterally, tenderness was present upon palpation over the plantar fascias.  His gait was within normal limits.  A callus was present over the fifth metatarsal bone of the left foot, but the Veteran's feet were otherwise without any evidence of skin breakdown or unusual shoe wear.  His feet were also negative for vascular changes.  Peripheral pulses were palpable.  No evidence of hammertoes, high arches, or a clawfoot deformity was observed.  The right Achilles tendon bowed minimally outward under weightbearing, and the left was within normal limits.  X-rays of the feet indicated a normal bone structure, with a small osteophyte marginal spur at the Achilles tendon insertion on the right.  Slight degenerative-arthritic growths were present in the metacarpal phalangeal joint of the great toes.  No marked heel spurring or arthritis of the ankle joints was present.  The impression was of chronic bilateral foot strains.  These strains resulted in marked impairment, according to the examiner.  

In his written statements, the Veteran has asserted that his bilateral foot disorder has resulted in a limitation in his mobility and ability to perform the tasks of daily living.  He reported daily pain, especially with use.  Both standing and walking aggravated his injury, and he could no longer either run or jump.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 20 percent for either the right or left foot.  The May 2005 and April 2010 examination reports reflect no more than moderately-severe impairment of either foot, and thus a 30 percent evaluation is not warranted, as the Veteran has not displayed a severe level of impairment for his feet.  While he has reported chronic bilateral foot pain, especially with use, the Board notes that he is able to walk unaided, with a normal gait.  He has stated he could walk up to 2 miles, and he has no unusual callous formation, skin breakdown, or vascular changes of the feet.  He also has good range of motion, without evidence of additional limitation of motion resulting from such factors as pain, pain on use, weakness, incoordination, or fatigability.  See DeLuca, 8 Vet. App. at 202.  He also does not require a cane, corrective shoes, or other orthopedic aids.  X-rays of the feet indicate only mild spurring and slight degenerative changes.  The April 2010 examiner stated the Veteran's bilateral foot disabilities have resulted in marked impairment of his feet.  Based on a full review of the evidence, the Board finds no more than moderately-severe impairment, for which disability ratings in excess of 20 percent are not warranted.  

The Board has also considered other diagnostic criteria for foot disorders.  While the Veteran has bilateral flat feet, he does not display pronounced impairment bilaterally due to his pes planus.  The May 2005 and April 2010 examination reports do not reflect marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement and severe spasm of the Achilles tendons on manipulation, or; impairment not improved by orthopedic shoes or appliances.  Thus, a 30 percent rating for pronounced pes planus of either foot is not warranted.  The Veteran does not otherwise have malunion or nonunion of the tarsal bones or clawfoot, as would warrant increased ratings under Diagnostic Codes 5278 or 5283.  The remainder of the diagnostic criteria do not grant a schedular evaluation in excess of the Veteran's current separate disability ratings of 20 percent for each of his feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-83.  

The Board acknowledges that the Veteran, despite being a layperson, is competent to describe his observable symptomatology, such as bilateral foot pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not, however, find such assertions to carry more probative weight as compared to the various clinical findings which indicate no more than moderate to moderately-severe impairment.  To the extend that the Veteran contends a level of impairment in excess of that already compensated by his current ratings for the disabilities at issue, the Board finds the objective clinical findings and the medical examiners' conclusions to be more probative than the Veteran's own contentions regarding the state of his service-connected disabilities.  Thus, based on these clinical findings, disability ratings in excess of 20 percent are not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran has not required hospitalization for his service-connected bilateral foot disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected foot disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the preponderance of the evidence to be against disability ratings in excess of 20 percent for the Veteran's strains of the bilateral feet.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 20 percent for a right foot strain is denied.  

Entitlement to a disability rating in excess of 20 percent for a left foot strain is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


